Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.2 By Electronic Delivery to: pdonnelly@siriusradio.com September 15, 2009 Mr. Patrick L. Donnelly Executive Vice President & General Counsel Sirius XM Radio Inc. 1221 Avenue of the Americas, 36 th Fl. New York, NY 10020 Re: Sirius XM Radio Inc. (the Company) Nasdaq Security: Common Stock Nasdaq Symbol: SIRI Dear Mr. Donnelly: As we discussed, our Listing Rules (the Rules) require listed securities to maintain a minimum bid price of $1.00 per share.
